Citation Nr: 1744315	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability prior to December 12, 2016.

3.  Entitlement to an evaluation in excess of 10 percent for a bilateral hearing loss disability from December 12, 2016 forward.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board previously remanded these matters in October 2016.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for vertigo, also claimed as Meniere's disease, has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum evaluation for tinnitus.

2.  Prior to September 1, 2015 the audiometric examination results reflecting the most severe hearing loss corresponded to a level II designation for the "better" ear and a level III designation for the "poorer" ear.

3.  September 1, 2015 VA treatment records reflect a change in the Veteran's speech recognition ability. 

4.  The December 12, 2016 audiometric examination results reflect the most severe hearing loss of record, corresponding to a level III designation for the "better" ear and a level V designation for the "poorer" ear.


CONCLUSION OF LAW

1.  There is no legal basis for the assignment of an evaluation higher than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial disability rating for a bilateral hearing loss disability in excess of 0 percent prior to September 1, 2015 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  Based upon the facts found, there is an increase in hearing loss disability on September 1, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for a disability rating for bilateral hearing loss disability in excess of 10 from September 1, 2015 forward are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in October 2016.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for VA examinations, and readjudicate the claim.   The RO complied with remand directives regarding outstanding treatment records, and the Veteran was scheduled for and attended an appropriate December 2016 VA examination.  The RO readjudicated the claim most recently in a January 2017 Supplemental Statement of the Case (SSOC). 

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim herein decided is unnecessary.

In his July 2014 Notice of Disagreement, the Veteran appeared to challenge the adequacy of the May 2014 VA examination by stating that he did not believe the examiner performed a thorough examination.  In advancing an argument concerning the adequacy of the May 2014 VA examination, it is not clear if the Veteran raised a general challenge to the professional competence of the VA examiner who provided this examination.  

When the adequacy of the examination is challenged the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. 
§ 3.159(a)(1), the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion.  Indeed, whereas here the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the May 2014 VA examination.  The Board finds that the VA examination was thorough and adequate for adjudication purposes.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Additionally, neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Here, as explained below, separate ratings for bilateral hearing loss are warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A. Tinnitus

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected tinnitus.

On his August 2013 application for compensation, the Veteran reported that his tinnitus began around 1959 and has continued since that time.  He was diagnosed with tinnitus at a May 2014 VA examination.  

The Veteran indicated that he received private treatment for his tinnitus at the May 2014 VA examination, but he has not provided the AOJ with any outside treatment records or a medical release form.  Regardless, such records would not be material in regard to an evaluation in excess of the maximum evaluation.

The AOJ assigned a 10 percent evaluation for tinnitus under Diagnostic Code 6260, effective August 14, 2013.  38 C.F.R. § 4.87.

The Board received a statement from a private doctor in April 2015, which reported that the Veteran had been under the private doctor's care since 2009, and that the Veteran had tinnitus.  Neither the doctor nor the Veteran provided any corresponding audiologic testing results or treatment records.

Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 6260.  38 C.F.R. § 4.87.

There is no legal entitlement to a rating in excess of 10 percent for tinnitus.  In essence, the Veteran currently has the highest possible schedular rating provided for tinnitus.  Thus, the Board has no alternative but to deny the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  Consequently, a rating in excess of 10 percent for tinnitus is not warranted.  

B. Hearing Loss Disability

The May 2014 rating decision on appeal granted entitlement to service connection for hearing loss and assigned a noncompensable rating under Diagnostic Code 6100, effective August 14, 2013.  A January 2017 rating decision increased the assigned disability rating to 10 percent, effective December 12, 2016.

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(d) (2017).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  See 38 C.F.R. § 4.85, Table VI (2017).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched based on the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating percentage under Diagnostic Code 6100.

The Board notes that applicable regulations state that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2017).

The assignment of disability ratings for hearing impairment are derived by the application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Effective dates should not be assigned mechanically based on the date of diagnosis; rather, all of the facts should be examined to determine the date that the Veteran's disability first manifested.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

The Veteran contends that his bilateral hearing loss is more severe than that contemplated by the May 2014 and December 2016 rating decisions.

The Veteran was afforded a VA examination in May 2014.  He reported that he had difficulty communicating. 

Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
40
50
LEFT

30
40
45
50

The puretone threshold average in the right ear was 40 and the puretone threshold average in the left ear was 41.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  The May 2014 test results, when applied to Table VI, correspond to a level III designation for the right ear and a level II designation for the left ear.  Under Table VII, a level II designation for the "better" (the left) ear and a level III designation for the "poorer" (the right) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

In July 2014, the Veteran submitted a Notice of Disagreement with his hearing loss disability evaluation, and claimed hardship and suffering.  

The Board received a statement from the Veteran's private doctor in April 2015.  The private doctor stated that he had been treating the Veteran since 2009, and that the Veteran had bilateral sensorineural hearing loss.  Neither the doctor nor the Veteran provided any corresponding audiologic testing results or treatment records.

September 1, 2015 VA treatment reflects that the Veteran had an audiologic evaluation, however, puretone threshold testing results were not documented in the record.  The record stated that the Veteran had normal auditory sensitivity from 250-500 Hz, and sloping to a mild to severe sensorineural hearing loss from 1000-8000 Hz in his right ear; and normal auditory sensitivity at 250 Hz, with sloping to a mild to moderately-severe sensorineural hearing loss from 500-8000 Hz in his left ear.  Speech discrimination tests revealed a 76 percent speech discrimination ability in the right ear, and 72 percent in the left ear.  The record does not indicate whether or not the Maryland CNC speech discrimination test was used, but testing was completed at a VA facility.  Additionally, as discussed below, these results are consistent with the December 2016 VA examination results.

The Veteran was afforded another VA examination in December 2016.  He reported difficulty understanding conversation in background noise, when watching television, and when on the telephone.  

Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
55
50
LEFT

45
55
65
65

The puretone threshold average in the right ear was 49 and the puretone threshold average in the left ear was 58.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 70 percent in the left ear.  The December 2016 test results, when applied to Table VI, correspond to a level III designation for the right ear and a level V designation for the left ear.  Under Table VII, a level III designation for the "better" (the right) ear and a level V designation for the "poorer" (the left) ear warrants the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

To summarize the audiological examination results noted above, prior to September 1, 2015, the audiometric examination results reflecting the most severe hearing loss corresponded to a level II designation for the "better" ear and a level III designation for the "poorer" ear.  These results warrant a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

September 1, 2015 VA treatment records reflect a change in the Veteran's speech recognition scores.  The speech recognition scores recorded on this date closely match speech recognition scores recorded at the December 2016 VA examination.

The December 12, 2016 audiometric examination results reflect the most severe hearing loss, demonstrating a level III designation for the "better" ear and a level V designation for the "poorer" ear.  These results do not warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

Overall, the evidence prior to September 1, 2015 does not indicate that a disability rating in excess of 0 percent is warranted, and September 1, 2015 is the earliest ascertainable date that a 10 percent disability rating is warranted.  The evidence does not indicate that a disability rating in excess of 10 percent is warranted at any point after September 1, 2015.  

As the Court noted in its October 2016 Memorandum Decision, the Board must be cognizant of the fact that an "effective date should not be assigned mechanically based on the date of diagnosis; rather, all of the facts should be examined to determine the date that [the Veteran's disability] first manifested."  Swain, 27 Vet. App.at 224.  In this case, the medical evidence reflected in VA treatment records support a compensable rating on September 1, 2015, prior to the December 12, 2016 date assigned by the AOJ.  

The Board does not minimize the Veteran's bilateral hearing difficulties, and has considered the Veteran's statements concerning the severity of his hearing loss disability.  The Board is bound to follow applicable law and regulations, applying the rating schedule in a systematic fashion to the numerical designations from audiometric test results.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.10(a) (2016).  Though the Board has considered the Veteran's lay statements, they are non-specific and do not provide a basis for a higher evaluation. 

In sum, the Board concludes that the criteria for a compensable rating prior to September 1, 2015 for a bilateral hearing loss disability are not met.  The criteria for a 10 percent disability rating for a bilateral hearing loss disability from September 1, 2015 to December 12, 2016 are met.  And the criteria for a rating in excess of 10 percent for a bilateral hearing loss disability from September 1, 2015 forward are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  

The Board acknowledges that the Veteran's hearing acuity may not have worsened on the day of the September 2015 test.  However, the most recent prior audiogram of record, from May 2014, showed findings representative of a noncompensable rating and there is no other probative evidence of record in the intervening period between that examination and the September 1, 2015 audiology records to demonstrate worsening to the extent that a higher rating could be assigned.  No probative evidence indicates that a compensable rating is warranted for any period prior to September 1, 2015.  


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating prior to September 1, 2015, for a bilateral hearing loss disability is denied.

Entitlement to an increased rating of 10 percent from September 1, 2015, to December 12, 2016, for a bilateral hearing loss disability is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating greater than 10 percent from September 1, 2015 forward, for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


